ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc; and it appearing that while this appeal was pending, appellant was released on parole thereby rendering moot his challenge to his removal from halfway house placement, it is
ORDERED that the opinion and judgment issued on December 31, 1996, is vacated and this appeal is hereby dismissed as moot. See Verrett v. Stempson, 623 A.2d 120 (D.C.), vacated as moot, 643 A.2d 902 (D.C.1993). It is
FURTHER ORDERED that the petition for rehearing en banc is denied as moot.